Framework for the activities of lobbyists in the EU institutions (debate)
The next item is the report by Alexander Stubb, replaced by Ingo Friedrich, on behalf of the Committee on Constitutional Affairs, on the framework for the activities of lobbyists in the EU institutions.
rapporteur. - (DE) Mr President, the background is as follows. With the Lisbon Treaty, the European Parliament's powers will substantially increase again, and in view of this increase in powers, it is particularly important for us to carry out a precise analysis of the legislative process once more. As we do so, we see that interest representatives - or lobbyists, as they are often called - also play a very significant role in Brussels. We estimate that there are as many as 15 000 interest representatives working in Brussels, of which 5 000 are already registered with the European Parliament.
Our task, then, is to establish a framework in which lobbying activities can be conducted in a fair and acceptable way. Parliament has maintained its own quasi-obligatory register of lobbyists from as long ago as 1996, as well as a very precise code of conduct. The task now is to see whether a similar arrangement can be achieved for all the European institutions. The contents of the report to be voted on today therefore represent an important step towards more transparency: in other words, towards the provision of accurate information about who has participated as a lobbyist - an interest representative - in the development of European legislation, how they have done so, and in which areas.
Secondly, we wish to establish ethical and moral standards governing these lobbying activities. Thirdly, there must be proper safeguards in place to ensure the independence of the political decision-making process in Parliament and the Commission. Lobbying activities must be removed from the grey area, as it were, so that we have a clear and factual picture of where influence is genuinely being brought to bear. We have therefore introduced the following elements into the report, which are new features compared with the previous situation: firstly, a relatively wide-ranging definition of what lobbying means, or what it is, namely 'activities carried out with the objective of influencing the policy formulation and decision-making processes of the EU institutions'.
The second new feature is the introduction of a 'legislative footprint'. This would mean that when a new directive is deliberated and adopted in a parliamentary committee, the committee secretariat would annex a page to the document listing which associations had participated in the debate and whether they did so in the framework of a public hearing or other type of meeting. This list should also help the interest groups themselves to see who was involved in the process, and who did not wish, or was unable, to participate.
Thirdly, our aim is to establish a common register for interest representatives in the EU institutions. It remains to be seen whether this really will happen with the Commission and Parliament. We intend to set up a working group to look at this issue. It would of course be easier for all lobbyists if we could get a kind of 'one-stop shop' where they could register and sign up to indicate that they intend to comply with the rules. That is the aim, but as the rapporteur, I must say that I am not certain at this stage whether we really will get a common register. At any rate, the registers need to be linked up so that it is a straightforward process, in terms of the bureaucracy involved, to set up this common register. Paragraph 21 also talks about the requirement of financial disclosure, which would be an entirely new element. We also talk about the option of sanctions which should apply to lobbyists who breach the code of conduct. Here, we have to consider what kind of sanctions we want. The Greens' idea is to have a black list, but in my view, this is reminiscent of a pillory in the Middle Ages. Black lists are really not appropriate in a democracy. What we would want instead is for inclusion in the register to confer such a high degree of prestige that serious-minded associations will want their name to appear in the European institutions' official register. It must be a prestigious and desirable aspiration, not only because they are then issued with a pass to grant access to the institutions' premises, but also because inclusion in the register would be sought-after in its own right, signifying that the association concerned is recognised as an important and useful interlocutor which is taken seriously enough by the institutions to warrant inclusion in the register. In the event of misconduct, the association would be struck from the register and the pass would be withdrawn: that would be the sanction.
Yes, I will be as brief as possible. It is important that church organisations should not be defined as lobbyists. I am very disappointed by Amendment 3. Mrs in 't Veld from the Liberal Group has said that churches should be lobbyists. That really would run counter to everything we have agreed in Parliament to date. According to the Treaties, the churches are partners for our institutions, but they are not lobbyists.
Overall, my assessment is that this is a major step forward towards a situation which is more transparent, correct and fair. I hope that we will thus set an example that can be followed around the world, showing how lobbying can and should be taken seriously.
Vice-President of the Commission. - Mr President, I am really glad to attend this plenary session where your discussion on the European Transparency Initiative will come to a conclusion. I have been following your debates and have participated in your debates in different committees. I am convinced that the report as it stands is a real step forward to improving transparency in the European decision-making process.
The Commission welcomes the positive reaction of the European Parliament to its suggestion to consider an interinstitutional approach for a register and a code of conduct for interest representatives, who think that such a one-stop shop for registration would best serve the purpose of enhancing transparency, while avoiding an unnecessary administrative burden. I think that your report is an excellent starting point for discussions in the future interinstitutional working group that you suggest.
I would like to underline one point. The European Commission is convinced that the activities of interest representatives are legitimate and offer valuable input in the decision-making process, but things have to happen in a transparent manner. This is why the European Transparency Initiative aims at opening what is too often perceived as a black box. Citizens, stakeholders, decision-makers and the public at large can then form their own views of what is going on in Brussels.
When I look at what information Parliament and the Commission expect registrants to disclose, I observe that, here again, we largely agree. The Commission considers that it is important to know who the interest representatives are, what interests they represent and against what financial background. It goes without saying that non-respect of the rules of the code of conduct must be followed by sanctions. Sanctions would mean suspension or even withdrawal from the register.
The Commission announced that it would launch its European Transparency Initiative Register in spring 2008. I can assure you that we expect to meet this deadline. Having recently talked to the services, I expect the register to open in six weeks' time. We have also decided that the register is a pilot project and that we shall review it after one year, which means in early summer 2009. The European Commission is ready for discussions with Parliament and the Council of Ministers, as well as the two consultative committees, in working towards the development of a shared system.
draftsman of the opinion of the Committee on Budgetary Control. - (ES) Firstly, Mr President, it is a shame that the Finnish Foreign Minister, Alexander Stubb, is not here today as he contributed so much in the Committee on Budgetary Control and to this report.
I am here to give the opinion of the Committee on Budgetary Control. Following on from the final words of Commissioner Kallas, I would stress once again that the role of the Members of the European Parliament is to remain in as close contact as possible with all citizens - with interest representatives and with non-interest representatives - and that this Parliament therefore has to have its own rules. My office is open to anyone wanting to have a coffee with me or invite me for a walk. I cannot demand that people are registered in a special register. I cannot tell someone who is not registered that I cannot receive them in my party, the Unión del Pueblo Navarro. I cannot say 'you must be registered'. No, indeed: administration is one thing, but the political function of this Parliament is something else entirely.
We would therefore do well to have two ways of ensuring transparency. I was the rapporteur on transparency, that great project which has brought Commissioner Kallas here. Transparency must not prevent our contact with real life, with interest representatives or non-interest representatives.
Thank you. I am sure that Commissioner Kallas understands this.
draftsman of the opinion of the Committee on Economic and Monetary Affairs. - (FR) Mr President, Commissioner, I am in a paradoxical situation, as has happened on a number of occasions, for example when the rapporteur, Mr Pistelli, who was in the vanguard of what will undoubtedly be the European Parliament's position on transparency, was unfortunately disregarded by our committee. I am therefore delighted with what I am sure will be our final result today. It is impossible to imagine the markets functioning properly with transparency being anything other than the fundamental rule. We, the legislators, must apply that rule to ourselves, particularly as we know all too well that in our legislative process - and I say this to the previous speaker - our relations with external representatives, be they pressure groups or religious organisations - and that is directed at Mr Friedrich - play a decisive role in our European legislative process. It is our duty to set an example in this area, including going as far as ensuring the systematic use of this idea of a 'legislative footprint', which I think would be extremely beneficial.
draftsman of the opinion of the Committee on the Environment, Public Health and Food Safety. - (DE) Mr President, without transparency, there can be no European democracy. Brussels already has a reputation for allowing the major corporations to call the shots and pull the strings. That is dangerous for the European project, and it is an issue which is of great concern to me on a personal level and to the Greens as a whole. As the European Parliament, we therefore have a responsibility to show our hand to voters in the run-up to the next European elections. We have a good report in front of us, but there are dark forces at work and they want to suppress two of its core elements.
Firstly, they want to prevent financial transparency. Without financial transparency, we can never be sure who is really behind the campaigns. I am astonished to find that it is actually the Socialist Group which is opposed to financial transparency and is thus undermining one of these core elements. As for the second core element which is being undermined, there are people in Parliament who assume that lawyers should not be regarded as lobbyists, even if they are not defending people in court, but instead are trying to pull strings to influence legislation in Europe.
Let me quote from the website of a law firm in Brussels. It says that because we are not currently regarded as lobbyists under this legislation,
'Therefore lobbying by lawyers will be more and more effective and goals are more likely to be achieved with legal support. Alber & Geiger as a law firm exclusively specialised on lobbying and government relations will be at your side to assist you in reaching your goals within the EU.'
(DE) As you see, even the law firms themselves are admitting that they are lobbyists. Ladies and gentlemen, that is unacceptable. If we allow that to happen, we will undermine our own credibility.
Draftsman of the opinion of the Committee on Legal Affairs. - Mr President, the Committee on Legal Affairs was very supportive of the Commission's initiative and of the rapporteur's stance. I think we supported without question that there should also be a coordinated approach between all the institutions. But, having said that, we would wish to emphasise the particular openness of this institution as a democratic decision-making body; further, that lobbyists should be treated equally. In that sense, in the longer term, we would want to move towards a mandatory register where everybody is treated equally.
I would like to return, if I may, to the issue of lawyers as lobbyists, which Mr Turmes has just raised. There is an issue here, and I would ask everybody to have careful regard to the very nuanced definition that the Committee on Legal Affairs gave in relation to when is a lawyer a lawyer, and when is a lawyer a lobbyist? That definition was very carefully thought through, and I would ask that that is the one that be taken into consideration.
Mr President, the report that we are considering here is a good one. It is a step in the right direction - not a big step, but a step nonetheless. There is also a need for action, not because all lobbying is harmful, or because all lobbyists are evil, but because it is completely unacceptable that lobbyism has such a major influence without there being any binding rules in place on maximum openness in the area. Lobbyists have a major influence within the EU system. This is apparent from the sums that are spent on lobbying and from the number of lobbyists around.
However, the report could be better and the controls on lobbyists could be strengthened if you were to adopt the amendment proposal, which is partly an extension of the statement from the Committee on Civil Liberties, Justice and Home Affairs. We must have a mandatory common register, which ensures full clarity and full transparency with regard to the amount of money that is being spent on lobbying. We must have a register and an ethical code of conduct for all lobbyists, including legal companies carrying out lobbying, that can enter into force before the elections in 2009. We must have effective controls and visible sanctions to be imposed on those who breach the adopted rules.
However, it is also a matter of looking inwards. It takes two to tango. We are therefore proposing that lobbyists must be obliged to disclose the same information on expenses for an individual member that that individual member is obliged to disclose in his or her financial declaration. A little more control over ourselves would not harm our reputation amongst the electorate.
on behalf of the PPE-DE Group. - Mr President, this House should welcome all initiatives which increase the transparency of the EU institutions, which is why I support the proposals before us today.
However, we must ensure that the nature of the work of each institution is also taken into account. Parliament to this end works in a wholly different way to the Council and at a different stage in the legislative process from the Commission. Taking this into account, a common single register for all institutions would, I believe, be very difficult to achieve and would in fact put in place an over-bureaucratic procedure for applying for access when lobbying only the Parliament. We are also an autonomous institution and I do not feel it is therefore appropriate for other institutions to dictate our policies in this area.
I would also like to raise an issue which has previously been brought up in this Chamber by a number of colleagues: how NGOs, in particular, are financed by the Commission and, in turn, use this money to lobby MEPs into taking certain positions. If the end result of what we are debating is to increase transparency, the House must be provided with a certain amount of non-commercially-sensitive data on how these organisations who lobby us are financed.
On a more general note, I express concern at the free access that some lobbyists have to Members' office floors in this Parliament. Once in the building, people are freely able to walk around and have unrestricted access to private offices. Having the right to freely roam the building does nothing for transparency, but leads to malpractice by some individuals. I am sure Members have all experienced this. In many of our national parliaments, there are central lobby areas where lobbyists who have appointments can be greeted and escorted to Members' office areas. We should, in my view, try to implement a similar system. Overall, I am pleased to see Parliament addressing the issue of transparency, but we must also ensure that the organisations who lobby us are just as transparent as we are.
on behalf of the PSE Group. - (ES) Mr President, firstly, on behalf of the Socialist Group, I must say that I support the report we are debating this morning and will very likely adopt later on in plenary.
I believe this represents a major step towards transparency and control in an area which is undoubtedly surrounded by a great deal of myth. Lobbyists are not bad or good by definition; it depends on how they act and on how they are controlled.
I must say that we Socialists have been at the forefront, right from the start, in reinforcing transparency and control and, as a result, democracy with regard to lobbyists.
Mr Turmes, it seems that you have a fixation with the Socialist Group. Focus on other groups. I wonder, did the Committee on the Environment, Public Health and Food Safety decide, in its opinion, to criticise the Socialist Group? You are speaking on behalf of the Committee on the Environment. I would ask you to please give your opinions on other groups when you are speaking on your own behalf and not when you are speaking on behalf of a committee.
We believe that the definition of lobbyists contained in the report is correct, although we should like more differentiation. Profit-making private companies are clearly not the same thing as non-governmental organisations or trade union federations.
However, the footprint is legislative. The common and mandatory register and code of conduct, the corresponding sanctions and financial disclosure are key issues which are correctly included in this report.
I would also draw your attention, Mr Turmes, to the fact that you insist that we Socialists are against financial disclosure, when some of your group's amendments set limits on this financial disclosure, whereas we do not want any limits.
We also want entry into force before the 2009 European elections and for the planned working group to complete its deliberations before the end of 2008.
Do you know, for example, that the Socialist Group will support two of your amendments in this respect? You must be unaware of this.
Myth and reality are being mixed up in this issue, but we Socialists, having been at the forefront of the fight for transparency and control, are not going to allow anyone to perpetrate a false myth that we have a hidden agenda. We have an open agenda which involves the citizens and transparency in the European Union.
on behalf of the ALDE Group. - (FI) Mr President, ladies and gentlemen, the increase in the power of the European Parliament under the Lisbon Treaty will put pressure on the aim of greater openness in legislative work. It is vitally important that the work of the EU is transparent and that the public knows who has had a say in the content of laws. The purpose of registration is not to restrict or hamper the work of lobbyists. Their work is important. The current system of registering lobbyists in the European Parliament is more, however, and above all, a matter of security rather than one of openness.
The report by the Committee on Constitutional Affairs has changed a good deal since the first drafts presented by the previous rapporteur, now the Finnish Foreign Affairs Minister Alexander Stubb. I am particularly pleased, as is my group, that the report's wording is now a lot more forceful than it was initially and that the mandatory system of registration that my group supports is to come into being, because it establishes impartiality.
I would like to refer to Amendment 3, which has already been discussed here. Some of the Members in my group support it, but as the current rapporteur said, and I am with him on this, churches are not lobbyists. On this matter my group is divided and it will probably vote two ways.
The report by the Committee on Constitutional Affairs proposes that the rapporteur may attach a list to his or her report of the registered interest representatives who were consulted during the preparation of the report. I hope in future this will be made an official practice. It would cause rapporteurs to listen objectively to the various points of view expressed. This way it might also come to light if someone was eating directly out of another's hand.
on behalf of the UEN Group. - (PL) Mr President, I am glad to have the opportunity of taking the floor after the former President of Finland as we debate a report by the current Finnish Foreign Minister, Mr Stubb, who was until recently a Member of this House. The Lord does seem to move in mysterious way where Members are concerned!
The latest report by NGOs indicates that lobbyists' influence on the European Commission's decision-making process has become a serious problem. For example, lobbyists hold a significant number of experts' posts in various bodies close to the European Commission. Five thousand lobbyists out of the 15 000 operating in Brussels have access to the European Parliament. These 5 000 need to operate according to very clear rules. The proposal to set up a common register of lobbyists is a good idea, as is the threat of sanctions. It is high time our electorate knew who the lobbyists are. Voters are entitled to know how lobbyists are financed, and which of them attempted to influence certain reports in various ways. This report is a step in the right direction. It is an attempt to regulate a situation that already exists.
on behalf of the Verts/ALE Group. - (IT) Mr President, ladies and gentlemen, for the Greens/European Free Alliance Group the watchword on the ex-Stubb report is transparency. There is undoubtedly a tendency - and we have heard from some of its exponents here - to underestimate, probably in good faith, the effects and effectiveness of lobbyists' work, possibly in ways that none of us can even imagine as serious Members who operate in good faith and are decent and respectful of others. The facts are clear and keep coming to light daily: for example, we have known for a few weeks now that 34 officials within the Commission are being paid directly by private firms.
Some recent research has found that most of the Groups - with the exception of just one, my own, but probably others too - that most of the amendments they tabled on REACH originated from a lobby. Furthermore, it emerges that some of the officials assisting Members with their work in certain committees are or have been employed by firms and are now working for us as national experts; Members are obviously unaware of this.
In our opinion, therefore, the work we are doing today does not put an end to the issue of lobbies, and I do not believe that the work of Commissioner Kallas ends with the report we are adopting today. That is why we have emphatically backed all the amendments and all the work done by everyone - including the Socialist Group, the GUE/NGL Group and the Liberal Group - on those amendments and texts aimed at improving the situation and enhancing transparency.
However, there are still some problems concerning the Stubb report which we hope can be resolved at the vote. The first relates to lawyers: when lawyers work with us and seek to influence legislation they are lobbyists, even when giving a legal opinion. We hope that this amendment will be rejected.
Next, there is obviously the question of determining when this code of conduct should enter into force. It absolutely has to do so before the forthcoming European elections, because otherwise we will be starting off another term, another excessively long period of time.
Finally, Mr President, I really do not think that this question of lobbying can be settled by stating that we dislike it, or by criminalising lobbies. In our opinion the problem with transparency is finding out whom we are dealing with, what they are doing and who is paying them: that is, the issue of financial disclosure. The report perhaps does not yet make all of this absolutely clear, but it can be clarified, and here I agree with Mr Carnero about the tasks of the working group which is to be set up.
on behalf of the GUE/NGL Group. - (DE) Mr President, of course lobbyists should not be made a scapegoat. Of course it is perfectly legitimate, in a thriving democracy, for the various groups in society to represent their interests and concerns pro-actively and bring these interests to bear on social processes. It is also entirely legitimate for them to address these issues to the men and women in the institutions which prepare and take the decisions. Indeed, as legislators, we have a duty to inform ourselves as fully and accurately as possible before taking decisions on any legislative initiative that we are dealing with, and take account of the concerns of stakeholders with all their conflicting views. It is also clear, however, that transparency is essential to ensure the fair representation of interests, and is crucial for the European Union's credibility. That is why our Group believes that the three institutions must at last set clear rules which must apply to all interest representatives. In our view, this is long overdue.
We have a duty to demonstrate very clearly to our citizens that the European institutions are not acting as accessories to 'dark forces'. Lobbyists should therefore be required to disclose publicly whose interests they represent, what their objectives are, and above all, where they get their funding from.
on behalf of the IND/DEM Group. - Mr President, Parliament's working group on reform has been in Washington to study the US Congress.
We saw how all lobbyists have to register their function and their income from their different clients. It is mandatory in the US and Canada and not voluntary, as the Commission proposes. We also saw how each member of Congress documented their budget, including every paid cup of coffee. If they can do it, why cannot we? Why cannot we be fully transparent with our secretarial allowances in the EP, and then demand transparency in the other institutions?
At the last meeting of the Conference of Presidents we became aware of organised lobbyism in our own House. In a very big and nice room on the fifth floor of the Spinelli building, 28 multinational companies have their own office, the telephone numbers and e-mail addresses paid for by Parliament. This may be a very good scheme linking companies to MEPs, but no one presented this proposal for us; it was established behind our backs.
The views of the small and medium-sized companies are missing; the views of the consumers, trade unions, green organisations are missing. It may be a good idea to rent facilities to lobbyists, but then everyone should be invited and an elected board could supervise the activities.
Multinational companies are not those who most need our financial support. Support for the scheme has been hand-picked and not elective from the political groups. This is the latest lobbyist scandal I hope you will redress.
This is my last political speech in the European Parliament. If I may have one wish, it will be for the adoption of the proposal from the Convention signed by 23 governments and every single member from the national parliaments, every MEP except one: make all documents and meetings open unless you decide a grounded derogation. This simple proposal will also solve most problems that bias lobbyism.
We would then be able to see what they write to us or to the Commission and we would take part in the decisions on derogations from transparency, so we would know what is hidden from us and why. We need the lobbyists to raise and improve the laws. We need their knowledge and advice and counter-arguments from other interests. We need balanced or pluralist information since we were elected to serve all citizens equally.
Thank you, Mr Bonde. I am sure you have the best wishes of many colleagues in your retirement.
We may not always agree with what you say, but you are always worth listening to.
(DE) Mr President, it is no secret that we live in a European Union in which events are bypassing citizens and increasingly benefiting the major companies. This is undoubtedly due, first and foremost, to the influence of lobbyists in Parliament, the Commission and the Council. Who would be surprised to hear, then, that the Alpine-Adriatic Convention which is so unpopular with the freight lobby is still not being implemented? Who would be surprised to hear that more and more small and medium-sized enterprises are being forced to throw in the towel because they are snowed under with paperwork and regulations, and because they are literally being starved of any support from the funding opportunities available, while industry giants - the multinationals - understand only too well how to exploit these opportunities and, grasshopper-like, constantly relocate from one Member State to another, leaving a trail of devastated jobs in their wake?
Let us take the debate and the decision-making process on the much-discussed and contentious topic of the REACH draft legislation, which aims to improve safe use of chemicals, as an example: if citizens hear that out of 132 proposed amendments, 32 were identical and were accompanied by written recommendations from the chemical industry associations, if citizens hear this, they will of course steadily lose faith in Europe, and they will have the feeling that European policy-making is simply there to do the multinationals' bidding.
If we want to prevent that, if we want to curb the growing Euro-scepticism, we must achieve a situation in which it is clear who is influencing decision-making in Europe, who is lobbying on behalf of donors and who these donors are, and who is seeking to bring influence to bear on the legislative process.
Mr President, number one: we congratulate Alexander Stubb on his elevation to Foreign Minister in Finland. Number two: we congratulate Ingo Friedrich and thank him for taking over the report and, hopefully, bringing it to a good end this afternoon. Number three: we support the concept and the direction of the Stubb/Friedrich report. But...
(DE) I will now continue in German. After this twofold tribute to Alexander Stubb, a 'but' is necessary. It is good to have rules on lobbying, but in Parliament, we already have good rules, and I am not entirely sure that this attempt to achieve a combined arrangement is really a wise move. Transparency is a good thing, but it cannot work miracles, especially if it is essentially piecemeal in nature.
Registration and disclosure of the financial interests of registered lobbyists are all very well, but what about the numerous letter-writers, experts, and our other contacts? How should we deal with them? Will we expect them all of them to be registered in future, and to disclose their financial interests? I do hope not!
Then there are the exceptions: in particular, two exceptions are proposed in two of the amendments which certainly do not promote transparency. Amendment 3 has already been mentioned. The aim is to bring about a situation in which the churches will be deemed to be official lobbyists. In my view, this is not about transparency; it is simply the reflection of an anti-clerical attitude, and we should say 'no' to that.
A similar attempt is made in Amendment 10, namely to achieve an arrangement, via an exception to the exception, which also does not serve the matter at hand. In reality, this is simply an attempt to penalise certain sectors. We should ensure that we have a transparent system and that we improve it. However, we should not assume from the outset that this now represents a major change compared with the current situation.
Mr President, we can be proud of the fact that the European Parliament in many ways is already at the forefront when compared to some national parliaments in terms of how we handle these issues. We already have a register of interests. We have a code of conduct for lobbyists, and we have an absolute prohibition on Members of Parliament receiving gifts. That is good. What the issue is here is whether we can extend this system to cover the other institutions. We are willing to embark on negotiations to attempt to do so, to try and reach agreement - because that would be better - and, secondly, whether we can upgrade the requirements and be even more at the forefront of openness and transparency.
My group supports the report, which attempts to do that. We also support many of the amendments which would improve the report and would indeed increase the transparency requirements. We are even supporting some of the amendments from the Green Group, but not an amendment which would actually limit the way it is written and would actually set a ceiling on the transparency requirement.
So I was somewhat astonished to hear the spokesman of the Committee on the Environment attack the Socialist Group for being less transparent than the Greens, when in fact the Greens have an amendment which, if you read it literally, would actually put a ceiling on the transparency requirement. That is the position of our group. We are at the forefront of openness and transparency on this, and we do resent unwarranted attacks on our position by groups who are trying to portray themselves in public opinion as being the champions of all this, ahead of everybody else, when they are not.
(IT) Mr President, ladies and gentlemen, I agree that there needs to be a compulsory register, a register accompanied by a code of conduct for lobbyists, but it should apply to all the institutions and above all, if I may say so, to the Commission. It is obviously vital that the code of ethical behaviour should lay down sanctions in the case of impropriety and make financial disclosure mandatory. These records should be easy to access and available for consultation via the internet; that would be ideal.
The Friedrich report recognises that there are thousands of lobbyists seeking to influence the institutions' decisions, even though it should be acknowledged, all things considered, that in many instances they do provide MEPs with detailed information on various aspects of the measures under discussion. Personally, as those who know me will confirm, I am highly unlikely to be influenced by anyone at all. Notwithstanding that, in order to guarantee independent decision-making and oversee activities which are often geared to influencing the allocation of Community funds as well as the monitoring and implementation of legislation, rigorous ethical criteria must be scrupulously applied. I shall therefore vote in favour of the Friedrich report.
(FR) Mr President, in order to clear up certain misunderstandings and correct the populist statements made by some Members here and in the press, I wish to point out, too, in my capacity as a Quaestor, that the European Parliament has had rules to govern our relations with lobbyists for 12 years. These rules, set out in Rule 9(4) of the Rules of Procedure - which would be worth reading at least once! - stipulate that access to the European Parliament for lobbyists is controlled, regulated by access badges. In order to obtain a badge, lobbyists must fill out an accreditation form and provide a character reference and a letter signed by the police. The European Parliament keeps a register of all lobbyists, which is published on the European Parliament's website. Accredited lobbyists must also comply with a code of conduct. Mrs Frassoni and others are thus stating the obvious. Any infringement of this code is punished by withdrawal of the lobbyist's badge and exclusion from the register.
As regards the proposal for a single register, I do not think that there is any need for such a register with the Commission since the European Parliament and the Commission operate in completely different ways and, consequently, have different relationships with lobbyists. In the interest of the separation of powers at European level, Parliament must at all costs continue to be the sole body responsible for its Rules of Procedure. The Commission can copy our excellent system but we must have the last word when it comes to our own Rules. The report adopts a cautious approach to this register and I agree with that.
As regards financial disclosure, I do not see why accredited lobbyists should have to provide detailed financial information indicating the source of their funding and the allocation of these resources. Such a measure would be totally impracticable and counterproductive. I am also of the opinion that the scope of the lobbying is not always reflected in the financial means. An organisation's good reputation and level of expertise are also crucial. I fully subscribe to the description of lobbying provided in recital D of the report. I must pay tribute to our former colleague, Alexander Stubb, with whom I did a lot of work on this issue, and I want to distance myself completely from the sweeping accusations made by the Greens who have spoken in this debate.
I long ago learnt it is not worth trying to stop Mrs Lulling from speaking.
(Laughter)
(DE) Mr President, the longer our esteemed colleague Mrs Lulling spoke for, the more points she offered for attack. The committee would like to have a common system in place in Brussels, because citizens do not make a distinction between Parliament, the Commission and the Council. To them, it is just Brussels; it is the EU! I think that a common system would be good, and, Mr Kallas, we appeal to you to allow the working group to convene swiftly after today's debate and to draw up common rules which would still leave the individual institution the requisite autonomy to make its own decisions.
I would also like the Council to be involved. The Council is a legislative body, just as we are, and of course lobbying plays a part in its ranks too. For that reason, the call to participate in this initiative goes out to the Council as well.
Overall, we want a new system of transparency - a new culture of transparency - in Brussels, so that we can thus demonstrate openness and build confidence. Lobbying is good, and representation of interests must of course take place, but the rules must be clear. It must be a fair and honest process. We must ensure, above all, that it is not about selling opinions.
With today's decision, we are taking a major step forward; that is beyond question. However, there is still a great deal of work to be done, because the devil is in the detail, for example on questions such as: who is a lobbyist? The definition which we have provided in the report is very broad. In essence, we are saying that a lobbyist is anyone who wants to influence us. Nonetheless, there are exceptions. The municipalities, the regions, the social partners, the political parties: all of these are institutions which are enshrined in the Treaties. They are involved in lobbying as well, but they are not defined as lobbyists in our system. We will have to define the boundaries for lawyers and the churches as well. These are questions which have yet to be resolved.
In my view, financial disclosure is important, Mrs Lulling. This is the new step forward which has been lacking until now. Money is not everything, but money is used to achieve a great deal. It is time to start work, and I would like to thank Mr Stubb and Mr Friedrich and, indeed, everyone else who has made a contribution to this process so far.
(EL) Mr President, I think the topic we are discussing today is extremely interesting. I should say that for once the European Parliament is showing the way on an issue not discussed at all in our national parliaments, least of all in the Greek Parliament, and one to which no solution has been found.
There are three important political problems involved here. Firstly, how do we deal with the issue? Are we afraid of the way informal lobbyists go about their business or are we trying to operate transparently?
I believe we must do as follows. We must operate transparently; we should not be afraid of the lobbyists or of their existence, and we should lay down some rules.
Secondly, how is transparency best achieved? The answer is with very strict rules, regulating even sums of money, or in a general compulsory framework. I must emphasise here that this register could very usefully be mandatory and shared by all three EU institutions.
Thirdly, we are talking about groups operating informally, but within an institutional process. It is crucial to distinguish between different types of lobbyists. Greenpeace and Shell have nothing in common when they act as lobbyists. That is why this distinction is essential, at least in the register.
(SK) Lobbying is a legitimate part of every democratic system. Wherever democracy is not to be anarchy, clear rules must also apply to lobbying.
American lobbyists consider their law to be too strict; on the other hand, in the new Member States, no rules exist, to the point where people often think of lobbying as having negative undertones. Therefore the new EU model should be somewhere between these extremes.
My view is that the proposal to establish a common interinstitutional system for the mandatory registration of EU lobbyists, the disclosure of financial background and the 'legislative footprint' will contribute to the transparency of rules on lobbying. However, I also believe that after today's vote the churches will remain our partners and will not be classified as lobby groups.
I am convinced that the Stubb/Friedrich report will eliminate all kinds of prejudices and negative views about lobbying and that European citizens will view lobbyists as specialists who bring knowledge based on practical experience, helping to prevent European legislation from having a negative impact.
(PL) Mr President, lobbying at the European institutions is a complex issue. On the one hand, access to the institutions' activities is a consequence of the principle of transparency of their operation laid down in the founding treaties. It is also a way of bridging the gap involving the so-called democratic deficit, because expert organisations provide valuable expert analyses which have a beneficial impact on the quality of European legislation.
On the other hand, however, large international corporations can resort to specialist lobbying companies to influence the institutions' work, aiming to promote the corporations' own interests first and foremost.
The problem of lobbying at the European Parliament is gaining prominence as the competences of this House increase. We should therefore support the Commission's initiative proposing cooperative interinstitutional work to define a framework of operation for lobbyists, including the creation of a common register of lobbyists. The principle of transparency pursuant to which lobbyists can access the work of the institutions should also be applied to the lobbyists themselves. Voluntary registration is not enough. It should become compulsory for lobbyists to register in order to gain access to the institutions of the European Union.
(DE) Mr President, I have been a Member of the European Parliament for twelve years. I must say, I feel I should thank many of the lobbyists, for they have proved to be a source of considerable expertise in our day-to-day work. In my view, it is always good for Members to listen to all sides and keep their door open to citizens.
If we currently have 5 000 lobbyists registered with Parliament - all of whom we can recognise by their badges and who are accredited or certified, as it were - that works out at an average of six lobbyists for every Member. I think it is extremely important for us to utilise this expertise appropriately in our legislative work, for the fact is that Members cannot be specialists in every area. That is why it is important to listen to the practitioners and recognise that in reality, lobbyists do enhance our parliamentary work.
- (SV) Mr President, as Mr Bonde pointed out, Europe is one of the world's most underdeveloped regions when it comes to rules on lobbying. However, we can make things better today by supporting the amendment calling for a mandatory register of financial interests and real sanctions for those who break the rules. In addition, we need to clarify what those people working in the Commission who are paid externally are actually doing.
As many people point out, lobbying is not bad in itself, but the problem is that when we centralise decisions it becomes easy for large companies to turn economic power into political power. At least four fifths of lobbyists are paid by big companies. That imbalance affects our legislation. Transparency must therefore mean that all amendments to legal texts submitted by lobbyists must be registered openly so that we can see who is behind them.
When the register of those who are allowed to come here is set up, I call upon Mrs Lulling to ensure that one third of the places are given to companies, one third to non-governmental organisations and one third to others. That will enable us to have a balance.
(ES) Mr President, when we talk about transparency, we cannot talk in the abstract. Our voters should know who is in the seats of the Committee on Industry, Research and Energy when we are discussing REACH or the telecommunications package; they should know who is tabling amendments; they should know who is preparing many of the reports of this Parliament, which they can find out through this Parliament's webpage, and they should know, through a register, who is spending hundreds of hours in the corridors of Parliament. This is all possible. Just as they should know who attends a committee meeting and who attends plenary - through Parliament's website - our voters should know which lobbyists are spending hundreds of hours at our meetings.
We want transparency, but we want this to be truthful. We want it to be known, after the vote on each report, which lobbyists have tabled the amendments that are shaping our future, word for word, amendment by amendment. Thank you.
Vice-President of the Commission. - Mr President, the debate about lobbying is always interesting and exciting. I enjoyed very much hearing the observations of the honourable Members, which reflect the understanding which was also mentioned here by Mr Leinen: the devil is always in the details. I totally agree with Mrs Frassoni that work will not be finished with this report or even with the opening of the Commission's registers.
I can assure Parliament that we are very cooperative and we are doing everything we can to start this interinstitutional group and to work out a common approach as soon and as smoothly as possible. I would like to say that, in my view, this common register is not some kind of heavy animal which will threaten everybody. It is a common package of information, common storage of all necessary information so that all interested representatives do not need to submit different applications to different institutions, with these applications not being interoperable. This was your suggestion for how not to create a burden. But all other details have been discussed over the years since we started our debate about this in 2005.
I shall only say - in answer to one point you raised - that there are, of course, a lot of complicated details in defining who is lobbying and on what subject. In our discussions we have met lawyers' organisations. They have accepted our approach that, when and if they are really acting as lobbyists, then they must declare this as lobbying and they have no need to declare their activities as legal advisers or something like that.
There is just one thing that I must say in connection with what was raised: the issue that some people are working in the Commission and receiving salaries from the private sector. This is finished. We have still some finished contracts, but this practice has ended.
rapporteur. - (DE) Mr President, thank you for what has, for the most part, been a focused and well-informed debate. Serious and transparent lobbying activities help to enhance the efficiency of the decision-making process. Mr Turmes, you were not correct in what you said: financial disclosure is covered in paragraph 21. To that extent, you were wrong to attack the Socialist Group. I feel compelled to point that out.
Secondly, as regards the issue of lawyers, we cannot make the sweeping assertion that every lawyer is by default a lobbyist because he or she has studied advocacy and all that it entails. We have the correct definition before us: anyone who seeks to influence the policy formulation and decision-making processes of the EU institutions is a lobbyist, and that includes lawyers.
May I point out one error in the translation: 'municipalities' has been translated as 'Städte' in German. The US system is very detailed; indeed, it is so detailed that some senators produce 300-page reports at the end of the year, with the result that it is almost impossible to gain a clear insight into what is really happening in terms of lobbying activities in the US.
From my perspective, it was interesting that the ultra-left and the ultra-right virtually converge in their fundamental criticism. 'Les extrêmes se touchent', as the French would say, and this situation is typical. We want to arrive at a serious solution which is an improvement on what is happening in America, and also improves upon what is happening in most, or indeed all, of the Member States.
Many thanks, once again, to Mr Stubb. Minister, we are thinking of you! Thank you, too, for the serious debate.
I would like to thank Mr Friedrich for taking over the report from Mr Stubb, who has our congratulations on being appointed Finnish Foreign Minister.
The debate is closed.
The vote will take place at 11 a. m.
Written statements (Rule 142)
in writing. - The pluralism of interests is an important feature of democracy. It is therefore legitimate that members of society organise and lobby for their interests. However, lobbying does lead to the risk that democratic principles may be corrupted. The power of corporations to influence politicians can lead to unequal access to law- and decision-making processes vis-à-vis the ordinary citizen.
Very few European countries have regulated lobbying. This parliamentary report on lobbying will be a valuable step in strengthening transparency, accountability and citizens' participation in the democratic process at the European level. However experience in countries that have implemented lobbying legislation shows that this should only be one part of a broader range of guidelines and measures.
From non-transparent lobbying it is only a short step to corruption and the distortion of the market to the detriment of those companies who play by the rules.
The involvement of industry representatives in preparing this report is welcome. They should now be urged to take up the initiative and show that responsible corporations have a vital role to play in the process of regulating lobbying.
in writing. - (PL) Special thanks and congratulations are due not only to the rapporteur but also to Commissioner Kallas, who took the lead regarding new regulations for the principles of lobbying. This is particularly important in view of the new competences to be acquired by the European Parliament pursuant to adoption of the Lisbon Treaty. Nonetheless, I wish to express my concern as to the effectiveness and credibility of a voluntary register of lobbyists. The register should be compulsory and common to all European institutions. In view of its nature, Parliament should retain its autonomy, however.
Compulsory registration should apply to the whole range of lobbying bodies. I have in mind, amongst others, regional representations, sectoral organisations, lawyers undertaking a lobbying role and research institutions. All those who exercise influence in order to obtain economic or social benefits should be registered. The requirement to submit only financial information is not always reliable and does not enable a full assessment to be undertaken as intended.
in writing. - (PL) Regulation of lobbying should certainly be welcomed. At last there is a chance of transparent cooperation between Parliament and interested groups, namely lobbyists. It is proposed to create a compulsory register of all lobbyists interested in presenting and defending their interests at the European institutions. This proposal deserves our support. Entry on the register would allow interested lobbyists to access the European Parliament's premises, attend committee meetings and also to make contact with Members in their offices, but without disrupting their work.
The effectiveness of civilised and therefore transparent lobbying largely depends, however, on the lobbyists' behaviour. It will therefore be necessary to draw up a code of ethical practice for lobbyists at the same time.
Parliament should also monitor implementation of these provisions, especially as regards checking the veracity of the information on the register. Lobbyists providing inadequate or untrue information should be sanctioned. The sanctions imposed should be in proportion to the offence and serve as a deterrent, ranging from suspension of registration to permanent exclusion from the register inclusive.
It should be remembered that this new proposal was drawn up at the European Parliament's own initiative. The proposal will also prove very helpful to other European institutions and to the national parliaments of Member States of the European Union that have not yet adopted measures in this regard.
in writing. - (FR) I welcome the adoption of this report, which, in my view, will enable us to improve significantly the relations between interest representatives and the EU institutions.
Rather than trying to establish and keep up-to-date a comprehensive list of these representatives - a tedious and perhaps even impossible task - it proposes, in particular, establishing a global definition of the term 'lobby', which will ensure that any bodies that are not on the list cannot get around the rules we have laid down.
Another major step forward is the harmonisation and simplification of the regulatory framework applicable to lobbyists, and in particular the creation of a single register that is common to all the institutions, which will list all lobbyists and will, in the long term, become a reference and a pledge of seriousness and credibility for all accredited organisations.
However, this register will also promote greater transparency vis-à-vis the general public because it will be accessible online in its entirety and will include for each body its complete identification details, including details of its staff, as well as all of the pertinent financial information relating to it.
In addition to this 'one-stop shop' a common code of ethical behaviour, Members of the European Parliament who draw up a report will have the opportunity to list in the report the names of the organisations that have helped them with their work.
in writing. - (RO) Consulting and involving as many groups of interests as possible in drafting, implementing and monitoring the enforcement of European laws is an objective requirement for the good development of the legislative process, for correcting errors and avoiding biased opinions.
The open dialogue with the representatives of all the actors involved in this process lays at the basis of our democratic system and represents an important source of information, provided that this happens in total transparency.
For this reason, the initiative of introducing a "legislative imprint”, even if voluntary, both for the documents drafted by the Commission and for the European Parliament reports, is welcomed.
Consulting as many interested parties as possible, including antagonistic parties, as well as making the process itself transparent, is essential for drafting a complex and honest legislation that would cover all aspects of the field, guaranteeing the balance and efficient harmonization of all the points of view, avoiding conflicts of interests and preventing subsequent deficiencies.
The correct exchange of information regarding the lobby organizations attached to the European institutions will determine, in the long term, not only the facilitation of the legislative process, but also the transparent and equitable cooperation between the Commission, the Parliament and the Council, a cooperation whose ultimate beneficiary is, without any doubt, the European citizen.
in writing. - The lobbying report which we have been discussing is an important step toward transparency. When we can show who has been consulted on any one legislative package, it gives legitimacy to the process which is so important for us here.
It is equally important to make sure that all interests that approach Parliament have to register. We cannot allow any loopholes which would let some interests go unregistered. For one, lawyers and think-tanks that take part in lobbying activities are for all intents and purposes lobbyists and should therefore be registered.
In short, I would like to welcome this report which is a good first step in the move for greater transparency.
in writing. - (ET) The report tabled by Alexander Stubb is extremely important as the number of lobbyists in Brussels will soon be the same as the number of European Commission officials.
I welcome the fact that, unlike the European Commission, Parliament is supporting the idea that a register of lobbyists should be mandatory. If that were not the case the report would not fulfil its primary objective and indeed would fail in its task.
On the issue of including lawyers on the list, which is currently the main bone of contention, I favour inclusion in a mandatory register. There is no reason to exclude them from the register as lobbying of European Union institutions is increasingly conducted through law firms. Law firms should not be given the opportunity simply to classify any activity as legal consultation and thereby eschew the register and the requirement for transparency in lobbying.
The idea of a 'one-stop' register is a good one. It is important for the Council to be involved with the register as well as the European Parliament and the Commission. In the interests of usability of the data collected, a single data base, available on-line and accessible to all the institutions, should be established as a matter of urgency.